Nicor Inc.
Form 10-K
Exhibit 10.65

 
THIRD AMENDMENT
TO
NICOR INC.
DIRECTORS’ DEFERRED COMPENSATION PLAN


WHEREAS, NICOR Inc. (the “Company”) previously established the NICOR Inc.
Directors’ Deferred Compensation Plan, as amended and restated effective as of
January 1, 2008 as heretofore amended from time to time (the “Plan”); and


WHEREAS, the Company desires to amend the Plan in certain respects.


NOW THEREFORE, the Plan is hereby amended as follows:


I.      Subsection 3.4 of the Plan is deleted in its entirety and the following
new Subsection 3.4 is substituted in lieu thereof:


 
“3.4
As an alternative to an interest equivalent, a Director may elect to have all or
any portion of his or her compensation converted into share units, each
reflecting a share of the Company’s common stock.  If this alternative is
elected, the Director’s deferred account will be credited with an amount per
share unit equal to the per share dividends and distributions paid on the
Company’s common stock during the period the share unit is in the deferred
account, which amount shall in turn be converted into share units.  The
Director’s right to the dividend equivalent shall accrue on the date the
dividend is declared.  However, the number of share units credit to a Director’s
account for (i) deferred payment of retainers, meeting fees and awards made
during 2008 under the Nicor Inc. Directors’ Stock Value Plan (the “Stock Value
Plan”) and dividend equivalents on all deferred compensation shall be determined
on the basis of the closing market composite price for the Company’s common
stock as reported on the New York Stock Exchange Composite Transactions on the
last trading day preceding the

 
- 1 -   

--------------------------------------------------------------------------------

 
 
 
deferred compensation or dividend payment date and (ii) deferred payment of any
award made after 2008 under the Stock Value Plan shall be based on the closing
market composite price for the Company’s common stock as reported on the New
York Stock Exchange Composite Transactions on the applicable award date
specified for that award under the Stock Value Plan.  For Separations from
Service, the share units in the Director’s account shall be converted to a cash
equivalent based on the arithmetic average of the closing market composite
prices for the Company’s common stock as reported on the New York Stock Exchange
Composite Transactions on (i) the first  trading day after the date the Director
incurs a Separation from Service and (ii) each of the nineteen immediately
preceding trading days.”

 
II.            This Third Amendment to the Plan shall be effective on the date
approved by the Board of Directors of the Company.


III.           In all other respects, the Plan shall remain in full force and
effect.
 
 
 
 
- 2 - 

